DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statement(s) as received on 07/02/2020 is/are considered by the Examiner.

EXAMINER’S AMENDMENT
Claims 12-25 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Todd A. Norton (REG. NO. 48,636) on 02/23/2021.
The application has been amended as follows:
The listing of claims will replace all prior versions, and listings, of claims in the application.
1 — 11. Canceled.

12. (Currently amended) A method for adapting downloading behavior of a client terminal configured to receive a multimedia content from at least one server, at least one representation of said multimedia content being available, said method comprising, at said client terminal:

[[— ]]detecting whether [[if]] a cache is located along a transmission path between the client terminal and a server, from the request of said first part; and
[[— ]]when [[a]] the cache is detected, requesting a second part of said multimedia content with a representation depending on at least one performance criterion.

13. (Currently amended) The method according to claim 12, further comprising:
[[— ]]estimating bandwidth of the transmission path between the client terminal and the detected cache.

14. (Currently amended) The method according to claim 13, wherein, according to said performance criterion, the requested second part of said multimedia content is defined by:
[[— ]]either the same representation as the first part stored in said detected cache, based on a result of the bandwidth estimation;
[[— ]]or an alternative representation taking into account the estimated bandwidth, said [[new]] alternative representation being different from the representation of the first part.

15. (Currently amended) The method according to claim 12, wherein the request of said second part comprises a piece of information understandable by said detected cache, so that, [[if]] when said second part is not stored in the detected cache, the client terminal receives a message specifying that said second part is unavailable from said cache.

16. (Currently amended) The method according to claim 12, wherein [[it]] the method further comprises:
[[— ]]in case a downloading of said multimedia content from the detected cache meets at least one downloading criterion, requesting a further part of said multimedia content with a new representation, which differs from the representation of said first part.

17. (Currently amended) The method according to claim 12, wherein detecting the cache further comprises:
[[— ]]determining a round trip time for a connection establishment request from the client terminal to the server.


[[— ]]measuring a reception delay between an emission of [[a]] the request for the first part of the multimedia content and a beginning of reception of said requested first part.

19. (Currently amended) The method according to claim 18, wherein detecting the cache further comprises:
[[— ]]comparing the determined round trip time of the connection establishment request and the measured reception delay.

20. (Currently amended) The method according to claim 18, wherein detecting [[a]] the cache further comprises:
[[—  ]]measuring a response time between an emission of an echo request from the client terminal to [[a]] the server and a reception of a response to said echo request; and
[[— ]]comparing the determined round trip time of the connection establishment request with the response time.

21. (Currently amended) A client terminal configured to adapt a downloading behavior for receiving a multimedia content from at least one server, at least one representation of said multimedia content being available, comprising:
	a processor communicatively coupled to a memory module and configured to receive multimedia content from at least one server;
[[— ]]a communication module for requesting a first part of said multimedia content with a given representation;
[[— ]]a cache detector for detecting [[if]] when a cache is located along [[the]] a transmission path between the client terminal and a server, from the request of said first part; and
a decision module for requesting, in case [[a]] the cache is detected, a second part of said multimedia content with a representation depending on at least one performance criterion.

22. (Currently amended) The client terminal according to claim 21, further comprising a bandwidth estimator for estimating bandwidth of [[a]] the transmission path between said client terminal and the detected cache.

23. (Currently amended) The client terminal according to claim 21, wherein, according to said performance criterion, the requested second part of said multimedia content is defined by: 
[[— ]]either the same representation as the one of the first part stored in said detected cache, based on a result of the bandwidth estimation;
[[— ]]or an alternative representation taking into account the estimated bandwidth, said [[new]] alternative representation being different from the representation of the first part.

24. (Previously presented) The client terminal according to claim 21, wherein the request of said second part comprises a piece of information understandable by said detected cache, so that, in case said second part is not stored in the detected cache, the client terminal receives a message specifying that said second part is unavailable from said cache.

25. (Previously presented) The client terminal according to claim 21, wherein the terminal is further configured to request a further part of said multimedia content with a new representation, which differs from the representation of said first part, in case the downloading of said multimedia content from the detected cache meets at least one downloading criterion.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, client terminal requests a first part of multimedia content with a given representation; client terminal detects whether a cache is located along a transmission path between the client terminal and a server from the request of the first part; when the cache is detected, client terminal requests a second part of the multimedia content with a representation depending on at least one performance criterion, in light of other features described in independent claims 12 and 21.
Sood et al. (US 2010/0235472 A1) discloses a client makes requests for individual media chunks from a server; pass the client’s request to an Internet cache; when the Internet cache has the requested .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





Kaylee Huang
02/25/2021
/KAYLEE J HUANG/Examiner, Art Unit 2447